                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION




UNITED STATES OF AMERICA,

                        Plaintiff,

v.

                                                           CASE NO. 17-CR-20072-VAR
                                                     HONORABLE VICTORIA A. ROBERTS
ADRIAN WALKER,

                     Defendant.
          ________________________________/


                             OPINION AND ORDER DENYING
                        PETITION FOR WRIT OF HABEAS CORPUS

          Adrian Walker (“Walker”) moves to vacate, set aside or correct his sentence

pursuant to 28 U.S.C. § 2255.

          The Court finds: (A) the indictment placed Petitioner on notice that the mandatory

minimum sentence attached to Count Five is seven years; (B) Petitioner’s court-

appointed counsel was not ineffective; and, (C) Hobbs Act robbery is a crime of violence

under Title 18, U.S.C. § 924(c).

          For these reasons, the Court DENIES Walker’s petition for habeas relief.

     I.   Background

           The Court charged Walker with various counts of interference with commerce by

    robbery, brandishing a firearm during and in relation to a crime of violence, and felon in

    possession of a firearm. These charges related to three separate robberies of pizza


                                                1
 
    deliverymen in December 2016 and January 2017. Pursuant to Rule 11 of the Federal

    Rules of Criminal Procedure (“Rule 11”), Walker entered into a Plea Agreement

    (“Agreement”) [Doc. 17] on eight charges. The Agreement contained this narrative of

    facts:

                   On January 24, 2017, law enforcement found Adrian Walker
                   inside a home next door to the residence where all of the
                   armed robberies took place. Walker had one of the victim-
                   employee’s cell phones in his possession. Walker directed the
                   police to the vacant home next door where he had hidden the
                   rifle used in all of the robberies. The gun was identified as a
                   Hi-Point, Model 995, 9mm rifle. Defendant Walker was
                   arrested and interviewed after he waived Miranda. Walker
                   confessed to robbing each of the pizza delivery drivers at
                   gunpoint. Walker admitted that he brandished the Hi-Point,
                   9mm rifle during all these offenses.

[Doc. 17, Pg. 49].

             The Court accepted Walker’s pleas, convicted him on eight charges and

sentenced him to 384 months in prison and three years of supervised release. [Doc. 21,

Pg. 2-3].

             Walker now seeks a writ of habeas corpus. He claims: (1) the indictment did not

place him on notice that the mandatory minimum sentence attached to Count Five is

seven years; (2) he was denied effective assistance of counsel because his lawyer

failed to argue that the mandatory minimum sentence on Count Five should have been

five years instead of seven years; and, (3) in light of the Supreme Court’s ruling in

Sessions v. Dimaya, 138 S. Ct. 1204 (2018), Hobbs Act robbery does not qualify as a

“crime of violence” under Title 18, U.S.C. § 924(c).

    II.      Standard of Review




                                                 2
 
              To succeed on a motion to vacate, set aside, or correct sentence, petitioner

       must allege: “1) an error of constitutional magnitude; 2) a sentence imposed outside

       the statutory limits; or 3) an error of fact or law that was so fundamental as to render

       the entire proceeding invalid.” Mallett v. United States, 334 F.3d 491, 496-97 (6th

       Cir. 2003).

           “To warrant relief under section 2255, a petitioner must demonstrate the

existence of an error of constitutional magnitude which had a substantial and injurious

effect or influence on the guilty plea or the jury’s verdict.” Griffin v. United States, 330

F.3d 733, 736 (6th Cir. 2003). “Relief is warranted only where a petitioner has shown a

fundamental defect which inherently results in a complete miscarriage of justice.” Id.

(citation and internal quotation marks omitted).

    III.   Analysis

           A. Walker Was On Notice That the Mandatory Minimum Sentence Attached
              To Count Five is Seven Years

                      Walker claims the district court erred in applying an enhanced seven-

              year mandatory minimum to his offense of using a firearm during and in

              relation to a crime of violence. See 18 U.S.C. § 924(c)(1)(A)(ii). Walker makes

              this claim largely because the title of the charge in the indictment did not

              contain the word “brandish.” However, Walker had ample notice that the

              enhanced minimum applied [Doc. 26]; the body of the indictment stated that

              Walker “did knowingly and intentionally use and carry and brandished a

              firearm.”

                      The Sixth Circuit held that “the body of the indictment contains the

              actual charge, and the caption or cover sheet is not a necessary or controlling

                                                 3
 
    part of the indictment.” United States v. Ebolum, 72 F.3d 35, 39 (6th Cir.

    1995). Moreover, Walker agreed to the seven-year mandatory minimum

    expressed in the plea agreement [Doc. 24, Pg. 106-07]; thus he had notice

    that the mandatory minimum sentence attached to Count Five is seven and

    not five years. [Doc. 17, Pg. 51].

           At the plea hearing, Walker affirmatively indicated that he understood

    the following statutory penalties in relation to the mandatory minimum

    sentence attached to Count Five:

       Brandishing a Firearm During and in Relation to a Crime of Violence, the
       first Count would carry not less than seven years in prison and up to life
       and consecutive to any other sentence imposed.

           [Doc. 24, Pg. 106-07].

           When the Court asked Walker whether he understood those statutory

    penalties, he responded with “Yes.” [Doc. 24, Pg. 107].

           Walker also affirmatively indicated that the Government accurately

    described the Rule 11 Agreement that he entered into, which includes the

    following statement:

       The Guideline range for Counts One, Three, Four, Six,
       Seven and Nine and specifically the Counts that involve Interference with
       Commerce by Robbery and Felon in Possession of a Firearm carry a
       Guideline range of 63 to 78 months. But again, the Defendant understands
       that because a firearm was brandished during and in relation to the crime
       of violence of interference with commerce by robbery, the Court must
       impose a sentence of 32 years for the convictions on Counts Five and Eight.

       [Doc. 24, Pg. 109-110].




                                         4
 
                 When the Court asked Walker whether the government accurately

          described the Rule 11 Agreement that he entered into, he responded with

          “Yes.” [Doc. 24, Pg. 110].

                 For these reasons, the Court finds that Walker was sufficiently on

          notice that he faced a mandatory minimum of seven years for his conviction

          on Count Five. This claim fails.

    B. Ineffective Assistance of Counsel

     i.    Legal Standard

                    The United States Supreme Court set forth a two-pronged test for

             evaluating the claim of a habeas petitioner who challenges a guilty plea on

             the grounds that he was denied the effective assistance of counsel. First,

             the petitioner must establish that “counsel’s representation fell below an

             objective standard of reasonableness.” Hill v. Lockhart, 474 U.S. 52, 57-58

             (1985) (quoting Strickland v. Washington, 466 U.S. 668, 685 (1984)).

             Second, the petitioner must then demonstrate that counsel’s performance

             resulted in prejudice, i.e., “that there is a reasonable probability that, but

             for counsel’s errors, [he or she] would not have pleaded guilty and would

             have insisted on going to trial.” Hill, 474 U.S. at 59.

    ii.    The Reasonableness of Petitioner’s Counsel

                    Walker argues that his court-appointed attorney “failed to inform Mr.

             Walker properly of the [a]pplicable [s]tatutory, and guideline penalties

             during plea negotiations.” [Doc. 28, Pg. 146]. Walker alleges that the so-




                                             5
 
            called omissions of counsel were not the result of reasonable professional

            judgment.

                    If there were omissions, they were not “outside the wide range of

            professionally competent assistance.” Strickland, 466 U.S. at 690. Walker

            does not allege, for example, that counsel failed to make reasonable

            investigations, or that he was unaware of the charge. He merely claims

            that counsel failed to “provide professional guidance” regarding “his

            sentence exposure prior to [the] plea” because counsel “allowed for

            [Walker] to receive more time [than] prescribed by law[.]” [Doc. 28, Pg.

            147].

                    At the plea hearing, when the Court asked Walker whether he had

            any complaints about his counsel’s representation of him, he responded

            with “No” [Doc. 24, Pg. 103], and when the Court asked Walker whether

            he believes that his counsel has given him adequate representation as his

            lawyer, he responded with “Yes.” [Doc. 24, Pg. 103].

                    Counsel’s failure to argue for an impossible five-year sentence on

            Count Five does not fall below an objective standard of reasonableness.

            Hill, 474 U.S. at 57-58 (quoting Strickland, 466 U.S. at 685). Walker was

            charged with brandishing, an offense that carries a statutory penalty of not

            less than seven years in prison and up to life. [Doc. 24, Pg. 106].

            Therefore, counsel’s representation did not fall below an objective

            standard of reasonableness.

    iii.   Prejudice



                                           6
 
                 Walker pled guilty to brandishing; a five-year sentence on this was

          simply not available to Walker, and arguing for it would have been an

          exercise in futility.

                 Walker fails to show that there is a reasonable probability that, but

          for some error by his attorney, the result of the proceeding would have

          been different. Strickland, 466 U.S. at 690. Therefore, counsel’s

          performance did not result in prejudice.

                 For these reasons, the Court finds that Walker failed to establish

          that his counsel’s representation was unreasonable. Walker also failed to

          demonstrate that his counsel’s performance resulted in prejudice.

          Walker’s claim of ineffective assistance of counsel fails.

    C. The Meaning of Hobbs Act Robbery Under Title 18 U.S.C. § 924(c).

              Walker argues that the Supreme Court's recent decision in Sessions v.

       Dimaya, 138 S. Ct. 1204, 200 L. Ed. 2d 549 (2018) entitles him to relief, and

       that this Court should hold that the residual clause of Title 18 U.S.C. §

       924(c)(3)(B) is unconstitutionally vague. Walker also contends that Hobbs Act

       robbery is not a “crime of violence” under the elements clause of Title 18

       U.S.C. § 924(c) because he did not use, attempt to use, or threaten the use of

       violent physical force.

              The government argues that the application of Dimaya to Section

       924(c)(3)(B)’s residual clause is immaterial because Hobbs Act robbery is still

       a crime of violence under Section 924(c)(3)(A)’s elements clause.




                                         7
 
           This Court agrees with the government. Dimaya involved the

    constitutionality of a statute rendering an alien deportable when convicted of

    an “aggravated felony.” Id. at 1211. The statute defined an “aggravated

    felony” to include a “crime of violence.” Id. The criminal statute defining “crime

    of violence” was set forth in two clauses: an elements clause and a residual

    clause. Id. The Court found that the residual clause, which defined a “crime of

    violence” in a similar way to the residual clause set forth in the Armed Career

    Criminal Act (“ACCA”), which it had previously invalidated, was

    unconstitutionally vague under the Due Process Clause. Id. at 1223.

           But Dimaya does not entitle Walker to relief because Walker’s Hobbs

    Act robbery conviction qualifies as a “crime of violence” under the “elements”

    clause, not the residual clause. Title 18 U.S.C. § 924(c)(3)(A).

           Section 924(c)(3)(A) defines a crime of violence as a felony that “has

    as an element the use, attempted use, or threatened use of physical force

    against the person or property of another.” Thus, to qualify as a crime of

    violence under § 924(c)(3)(A), an offense must involve the “use” of physical

    force. Walker was charged and convicted of Hobbs Act robbery. In United

    States v. Richardson, 906 F.3d 417 (6th Cir. 2018), the Sixth Circuit held that

    “the principal offense of Hobbs Act robbery is a crime of violence under the

    [elements] clause. (citing United States v. Gooch, 850 F.3d 285, 292 (6th Cir.

    2017)). In Gooch, the Court found that a conviction under Hobbs Act robbery

    requires a finding of “actual or threatened force, or violence, or fear of injury,

    immediate or future,” and that Hobbs Act robbery “clearly has as an element



                                       8
 
             the use, attempted use, or threatened use of physical force against the

             person or property of another as necessary to constitute a crime of violence”

             in its elements clause. Title 18 U.S.C. § 924(c)(3)(A). Hobbs Act robbery is

             thus a crime of violence under Title 18, U.S.C. § 924(c).

                    For these reasons, the Court finds that Dimaya does not entitle Walker

             to relief because Walker’s Hobbs Act robbery conviction qualifies as a “crime

             of violence” under the “elements” clause. This claim fails.

    IV.   Conclusion

          The indictment sufficiently put Walker on notice that Count Five carries a

mandatory minimum sentence of seven years in prison. Walker also fails to satisfy both

prongs of Strickland: that his trial counsel was constitutionally deficient in his

performance, and that counsel’s performance resulted in prejudice. Finally, Walker fails

to show that his Hobbs Act robbery is a not crime of violence under Title 18, U.S.C. §

924(c).

          Walker’s petition to vacate, set aside, or correct sentence under 28 U.S.C. §

2255 is DENIED.

          Before Petitioner may appeal the Court’s decision, a Certificate of Appealability

(“COA”) must issue. 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A COA may issue

only if the petitioner makes “a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2). When a court denies relief on the merits, the substantial

showing threshold is met if the petitioner demonstrates that reasonable jurists would

find the court’s assessment of the claim debatable or wrong. Slack v. McDaniel, 529

U.S. 473, 484-85 (2000). When a court denies relief on procedural grounds without



                                               9
 
addressing the merits, a COA should issue if it is shown that jurists of reason would find

it debatable whether the petitioner states a valid claim of the denial of a constitutional

right, and that jurists of reason would find it debatable whether the court was correct in

its procedural ruling. Id. In this case, jurists of reason could not find the Court’s

procedural ruling that the Habeas Petition is untimely debatable. Accordingly, the Court

DENIES a COA.

       IT IS SO ORDERED.

                                                          S/Victoria A. Roberts
                                                          Victoria A. Roberts
                                                          United States District Judge

Dated: March 28, 2019




                                              10
 
